Exhibit32.1 Certification of Principal Executive Officer Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Urigen Pharmaceuticals, Inc. (the “Company”) hereby certifies, to such officer’s knowledge, that: (i) the accompanying quarterly report on Form10-Q of the Company for the fiscal quarter ended December 31, 2008 (the “Report”) fully complies with the requirements of Section13(a)or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 17,2009 /s/ William J. Garner, MD WILLIAM J. GARNER, MD President and Chief Executive Officer (Principal Executive Officer)
